                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

HEZEKIAH PINSON,

        Plaintiff,
                                                  Case No. 19-cv-412-bbc
   v.

DANE COUNTY MARSHALLS
INVESTIGATIVE UNIT AND BELOIT
AREA CRIME STOPPERS,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             8/16/2019
        Peter Oppeneer, Clerk of Court                     Date
